         Case 1:20-mj-01247-DLC Document 1-1 Filed 07/23/20 Page 1 of 4



                               AFFIDAVIT OF LISA RUDNICKI

       I, Special Agent Lisa Rudnicki, depose and state as follows:

                                        INTRODUCTION

       1.      I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) since February, 1996. I am an “investigative or law enforcement officer of

the United States” within the meaning of 18 U.S.C. §2510(7). I am currently assigned to the

Boston Group II Field Office. As an ATF Special Agent, my duties include the investigation of

violations of the federal firearms statute and I have participated in many investigations relating to

the unlawful possession of firearms and ammunition.

       2.      This affidavit is being submitted in support of a criminal complaint for defendant

TEVIN ABERCROMBIE for being a felon in possession of a firearm and ammunition in

violation of 18 U.S.C. §922(g)(1).

       3.      The facts in this affidavit come from my review of records and/or reports, my

training and experience, and information obtained from other agents, officers and witnesses.

This affidavit is only intended to establish that there is probable cause for the requested

complaint and does not set forth all of the facts in regard to this ongoing investigation.

                                      PROBABLE CAUSE

I.     BACKGROUND REGARDING ABERCROMBIE

       4.      Based upon a review of public records, I am aware that ABERCROMBIE has

knowledge that he has been convicted in United States District Court for the District of

Massachusetts of multiple charges for which the possible sentence would (and did) exceed one

year. Namely, in or about 2016, ABERCROMBIE received a sentence of 60 months, followed
         Case 1:20-mj-01247-DLC Document 1-1 Filed 07/23/20 Page 2 of 4



by four years of supervised release, for charges including being a felon in possession of a firearm

and ammunition and conspiracy to distribute cocaine base, cocaine, and heroin.

II.    APRIL 16, 2020, ROXBURY INCIDENT

       5.      On or about April 16, 2020, officers from the Boston Police Department (“BPD”)

responded to a shot spotter activation in the area of 623 Station Street in Roxbury, MA. Upon

arrival, officers spoke with a witness who observed a dark colored Ford Fusion pull up to Station

Street, whose occupant began shooting at two unknown black males that were walking up

Halleck Street. Officers also located ballistic evidence in the area of Station Street.

       6.      Officers thereafter canvassed the area and observed a black Ford Fusion pull out

of the Fuentes Market parking lot located on Gurney Street, approximately two blocks from

where the ballistic evidence was originally located. BPD officers stopped the Ford Fusion. The

operator, Dominic Douglas, stated to an officer, “Why are you stopping me? You can search the

car I’m just coming from the store,” or words to that effect. Officers asked Douglas and the front

passenger, later identified as ABERCROMBIE, to exit the vehicle and pat-frisked them.

       7.      Once ABERCROMBIE exited the vehicle, an officer located a black firearm

under the seat ABERCROMBIE had been sitting in. The firearm handle faced outwards,

consistent with ABERCROMBIE having placed it there, under the passenger seat. The

recovered firearm, a black Taurus 9mm pistol with an obliterated serial number, was loaded with

one round in the chamber and an additional seven rounds of 9mm ammunition in the magazine.

Officers arrested ABERCROMBIE.

III.   INTERSTATE NEXUS OF FIREARMS AND AMMUNITON

       8.      Based upon a review by the ATF, both the firearm and ammunition have traveled


                                                  2
         Case 1:20-mj-01247-DLC Document 1-1 Filed 07/23/20 Page 3 of 4



in interstate or foreign commerce prior to April 16, 2020.

       9.      I am aware that Taurus does not manufacture firearms in the state of

Massachusetts. Therefore, the black Taurus 9mm pistol with an obliterated serial number

necessarily crossed state lines prior to being recovered in Roxbury, MA. Based upon my

observations, I believe that the black Taurus 9mm pistol with an obliterated serial number meets

the federal definition of firearm.

       10.     I am also aware that no commercial ammunition is manufactured in the state of

Massachusetts. Therefore, I believe that the eight rounds of 9mm ammunition recovered on

April 16, 2020, which also meet the federal definition of ammunition, necessarily crossed state

lines prior to being recovered in Roxbury, MA.

                                        CONCLUSION

       11.      Based on the above statement, I believe probable cause exists that on or about

April 16, 2020, in Boston, in the District of Massachusetts, TEVIN ABERCOMBIE, knowing

that he was previously convicted in a court of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess, in and affecting commerce, a firearms and

ammunition, that is: a black Taurus 9mm pistol with an obliterated serial number and eight

rounds of ammunition. I respectfully request that the Court issue a criminal complaint charging

TEVIN ABERCROMBIE with being a felon in possession of a firearm and ammunition, in

violation of 18 U.S.C. § 922(g)(1).




                                                 3
         Case 1:20-mj-01247-DLC Document 1-1 Filed 07/23/20 Page 4 of 4



Signed electronically and sworn to via telephone in accordance with Federal Rule of Criminal
Procedure 4.1 on July ____, 2020.


                                     /s/_____________________________________
                                     Lisa Rudnicki
                                     Special Agent
                                     Bureau of Alcohol, Tobacco, Firearms & Explosives




Electronically subscribed and telephonically
sworn to before me on July ____, 2020.



_____________________________________
HONORABLE DONALD L. CABELL
UNITED STATES MAGISTRATE JUDGE




                                               4
